DETAILED ACTION
	This Office Action is response to the Election filed on April 26, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, claims 1-17 in the reply filed on April 26, 2022 is acknowledged.
Claims 18-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suzuki et al. (US Pub. 2021/0082956 A1)
In re claim 1, Suzuki et al. shows (figs. 16A-17) a semiconductor device comprising: a stack structure including conductive patterns (WL) and insulating layers (12), which are alternately stacked; a channel structure (10) penetrating the stack structure; and a memory layer (14) penetrating the stack structure, the memory layer being disposed between the channel structure and the stack structure, wherein the memory layer includes memory parts (14a, 14d) and dummy parts (14b, 14c) which are alternately arranged, wherein each of the memory parts includes a first part (14d) between the insulating layers and a second part (14a) between the dummy parts, and wherein the first part of the memory parts have ferroelectricity [0107-0121].
In re claims 2-9, Suzuki et al shows the remaining elements of the claims.
In re claim 10, Suzuki et al. shows (figs. 16A-17) a semiconductor device comprising: a stack structure including conductive patterns (WL) and insulating layers (12), which are alternately stacked; a channel structure (10) penetrating the stack structure; and a memory layer (14) penetrating the stack structure, the memory layer being disposed between the channel structure and the stack structure, wherein the memory layer includes memory parts (14a, 14d) and dummy parts (14b, 14c) which are alternately arranged, wherein each of the memory parts includes a first part (14d) between the insulating layers and a second part (14a) between the dummy parts, and wherein the first part of the memory parts have ferroelectricity, the dummy parts have paraelectricity [0107-0121].
In re claims 10-17, Suzuki et al shows the remaining elements of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sakuma et al. (US Pub. 2021/0082957) also shows various elements of the claims.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815